Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11060285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 21-38 are encompassed by the scope of claims 1-18 of patent 11060285.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10151109. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 21-38 are encompassed by the scope of claims 1-24 of patent 10151109.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8707632. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 21-38 are encompassed by the scope of claims 1-24 of patent 10151109.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8701356. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 21-38 are encompassed by the scope of claims 1-8 of patent 8701356.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8381452. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 21-38 are encompassed by the scope of claims 1-8 of patent 8381452.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 21 last line “ relative to second roof section” is confusing.  Should it be “ relative to the first roof section”?
Per claim 26 last 1, claim 325 is confusing.  Should it be “ claim 24” instead?
Per claim 27 line 9 “ open configuration the first…” is confusing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 27-29, 38 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Brooks (2003/0014927).
Brooks figures 4-5, 10-12, shows a convertible roof for a building structure, the convertible roof being movable between an open configuration and a closed configuration, the convertible roof comprising: a first roof section and a second roof section(12s), the second roof section being movable relative to the first roof section;
a track (figure 12) including an angle member (46) having a top side and a bottom side, the top side of the angle member defining a peak, the angle member including a first leg (figure 12, the leg of 46 that ends to the left) and a second leg (the leg of 46 that ends to the right) that meet at the peak, the first leg and the second leg cooperating to define a first angle at the top side of the angle member and a second angle at the bottom side of the angle member, the first angle being greater than 180 degrees and the second angle being less than 180 degrees; and the second roof section including a roller(36) that rides along the peak of the angle member as the second roof section is moved relative to second roof section.
	Per claim 21, Brooks further shows the roller includes a channel that receives the peak.
	Per claim 23, Brooks further shows the second roof section includes a hold- down bracket (53, figure 16) having a portion that extends under the first leg of the angle member.
	Per claim 24, Brooks further shows the second roof section includes hold down bracket (53, and the other part of the opposite side of the wheel of 53) having portions that extend under the first and second legs of the angle member.
	Per claims 27-29, Brooks (figure 5) shows a convertible roof for a building structure, the convertible roof being movable between an open configuration and a closed configuration, the convertible roof comprising: a first roof section and a second roof section, the one of the first and second roof sections being movable relative to the other of the first and second roof sections along a movement orientation to convert the roof between the open and closed configurations, the first and second roof sections including perimeter frames having rafters that are spaced-apart along the movement orientation, the rafters having rafter thicknesses measured along the movement orientation; wherein when the convertible roof is in the open configuration, the first roof section is positioned over the second roof section, wherein when the convertible roof is in the open configuration the rafters of the first roof section define overlap regions with the rafters of the second roof section, wherein at least 50 percent of the rafter thicknesses of the rafters of the first roof section coincide with the overlap regions, and wherein at least 50 percent of the rafter thicknesses of the rafters of the second roof section coincide with the overlap regions, wherein at least 75 percent of the rafter thicknesses of the rafters of the first roof section coincide with the overlap regions, and wherein at least 75 percent of the rafter thicknesses of the rafters of the second roof section coincide with the overlap regions, wherein at least 90 percent of the rafter thicknesses of the rafters of the first roof section coincide with the overlap regions, and wherein at least 90 percent of the rafter thicknesses of the rafters of the second roof section coincide with the overlap regions.
	Per claim 38, Brooks (figure 5 can be reasonably interpreted as either close or open as claimed) shows a convertible roof for a building structure, the convertible roof being movable between an open configuration and a closed configuration, the convertible roof comprising: a first roof section and a second roof section, the one of the first and second roof sections being movable relative to the other of the first and second roof sections along a movement orientation to convert the roof between the open and closed configurations, the first and second roof sections including perimeter frames having rafters that are spaced-apart along the movement orientation, the rafters having rafter thicknesses measured along the movement orientation; wherein when the convertible roof is in the closed configuration the first roof section is positioned over the second roof section, wherein when the convertible roof is in the closed configuration one of the rafters of the first roof section defines an overlap region with one of the rafters of the second roof section, wherein at least 50 percent of the rafter thicknesses of the one rafter of the first roof section coincides with the overlap region, and wherein at least 50 percent of the rafter thicknesses of the one rafter of the second roof section coincides with the overlap region.
Claim(s) 27-34, 37-38 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Jager (4528785).
Per claims 27-29, Jager figures 4, shows a convertible roof for a building structure, the convertible roof being movable between an open configuration and a closed configuration, the convertible roof comprising: a first roof section and a second roof section, the one of the first and second roof sections being movable relative to the other of the first and second roof sections along a movement orientation to convert the roof between the open and closed configurations, the first and second roof sections including perimeter frames having rafters (the parts on the left and right of 48/50) that are spaced-apart along the movement orientation, the rafters having rafter thicknesses measured along the movement orientation; wherein when the convertible roof is in the open configuration, the first roof section is positioned over the second roof section, wherein when the convertible roof is in the open configuration the rafters of the first roof section define overlap regions with the rafters of the second roof section, wherein at least 50 percent of the rafter thicknesses of the rafters of the first roof section coincide with the overlap regions, and wherein at least 50 percent of the rafter thicknesses of the rafters of the second roof section coincide with the overlap regions, wherein at least 75 percent of the rafter thicknesses of the rafters of the first roof section coincide with the overlap regions, and wherein at least 75 percent of the rafter thicknesses of the rafters of the second roof section coincide with the overlap regions, wherein at least 90 percent of the rafter thicknesses of the rafters of the first roof section coincide with the overlap regions, and wherein at least 90 percent of the rafter thicknesses of the rafters of the second roof section coincide with the overlap regions (the percent of the rafter thicknesses are disclosed as the figure 4 shows the ability of the parts 50 and 48 to move freely relative and overlapping as needed by the shading desired by the user).
	Per claims 30-32, Jager figure 4 further shows when the roof is in the closed configuration, one of the rafters of the first roof section defines an overlap region with one of the rafters of the second roof section, and wherein at least 50 percent of the rafter thickness of the one rafter of the first roof section coincides with the overlap region, and wherein at least 50 percent of the rafter thicknesses of the one rafter of the second roof section coincides with the overlap region, wherein when the roof is in the closed configuration, one of the rafters of the first roof section defines an overlap region with one of the rafters of the second roof section, and wherein at least 75 percent of the rafter thickness of the one rafter of the first roof section coincides with the overlap region, and wherein at least 75 percent of the rafter thicknesses of the one rafter of the second roof section coincides with the overlap region, wherein when the roof is in the closed configuration, one of the rafters of the first roof section defines an overlap region with one of the rafters of the second roof section, and wherein at least 90 percent of the rafter thickness of the one rafter of the first roof section coincides with the overlap region, and wherein at least 90 percent of the rafter thicknesses of the one rafter of the second roof section coincides with the overlap region (the percent of the rafter thicknesses are disclosed as the figure 4 shows the ability of the parts 50 and 48 to move freely relative and overlapping as needed by the shading desired by the user).
	Per claims 33-34, Jager further discloses at least one of the first and second roof sections includes a stop structure for stopping movement between the first and second roof sections when the roof is in the open configuration, wherein the stop structure has a stop thickness measured in the movement orientation, and wherein the rafter thickness is at least 5 times larger than the stop thickness (col 3 lines 5-15), wherein stop structures are mounted to rafters of the first and second roof sections, and wherein the stop structures engage one another when the roof structure is in the open configuration.
	Per claim 37, Jager further discloses the stop structures include plates (col 3 line 6, 9).
Per claim 38, Jager (figure 4) shows a convertible roof for a building structure, the convertible roof being movable between an open configuration and a closed configuration, the convertible roof comprising: a first roof section and a second roof section, the one of the first and second roof sections being movable relative to the other of the first and second roof sections along a movement orientation to convert the roof between the open and closed configurations, the first and second roof sections including perimeter frames having rafters that are spaced-apart along the movement orientation, the rafters having rafter thicknesses measured along the movement orientation; wherein when the convertible roof is in the closed configuration the first roof section is positioned over the second roof section, wherein when the convertible roof is in the closed configuration one of the rafters of the first roof section defines an overlap region with one of the rafters of the second roof section, wherein at least 50 percent of the rafter thicknesses of the one rafter of the first roof section coincides with the overlap region, and wherein at least 50 percent of the rafter thicknesses of the one rafter of the second roof section coincides with the overlap region (the percent of the rafter thicknesses are disclosed as the figure 4 shows the ability of the parts 50 and 48 to move freely relative and overlapping as needed by the shading desired by the user).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooke (2003/0014927) in view of Smith (2603171).
Brooke shows all the claimed limitations including a second portion that extends over the first roof section, except for the angle member including a first portion supported above a header by a standoff.
	Smith figure 1 shows the angle member including a first portion supported above a header by a standoff.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Brooke’s structures to show the angle member including a first portion supported above a header by a standoff as taught by Smith in order to support the roof away from the ground.

Claim 26 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooke (2003/0014927) in view of Ignazio (2003/0000154).
Brooke shows all the claimed limitations except for a mounting plate is provided at one end of the angle member for attaching the end of the angle member to the first roof section.
	Ignazio figure 4 shows a mounting plate is provided at one end of the angle member for attaching the end of the angle member to the first roof section.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Brooke’s structures to show a mounting plate is provided at one end of the angle member for attaching the end of the angle member to the first roof section as taught by Ignazio in order to stop the roof portions from moving beyond the angle member with the wheels being stopped by the plate on the angle member.
Claims 35-36 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jager in view of Mass (2094801).
Jager shows all the claimed limitations except for the stop structure includes a downwardly extending stop structure carried by the first roof section and an upwardly extending stop structure carried by the second roof section
	Mass figure 1 shows the stop structure includes a downwardly extending stop structure carried by the first roof section (upper adjacent section) and an upwardly extending stop structure carried by the second roof section(the lower section).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jager’s structures to show the stop structure includes a downwardly extending stop structure carried by the first roof section and an upwardly extending stop structure carried by the second roof section as taught by Mass in order to prevent the overlapping sections dislodging from each other and forming a gap in the covering of the roof.
	Per claim 36, Jager as modified further shows the stop structure includes an upwardly extending stop structure carried by the second roof section that engages a rafter of the first roof section when the roof is in the closed configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different moveable roof sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/3/2022